  8:18-cr-00301-RFR-MDN Doc # 146 Filed: 08/31/20 Page 1 of 1 - Page ID # 590




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                   8:18CR301

       v.
                                                                   ORDER
CHARLES NEIL PARKER,

                     Defendant.


       This matter is before the Court on defendant Charles Neil Parker’s unopposed oral
motion to extend his self-surrender date [145].

       IT IS ORDERED:
       1.     Defendant Charles Neil Parker’s Unopposed Motion to Extend Self-
              Surrender Date [145] is granted;
       2.     Defendant shall report no later than 2:00 p.m. on Friday, October 9, 2020, to
              the institution designated by the U.S. Bureau of Prisons; and
       3.     The Clerk shall deliver a certified copy of this Order to the U.S. Marshal for
              this district.


       Dated August 31, 2020.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge
